Case 3:19-cv-01959-RDM Document1 Filed 11/14/19 Page 1 of 13

THE LAW OFFICES OF ROBERT T. PANOWICZ & ASSOCIATES
William P. Cech, Esquire, Atty. ID# 310522

Robert T. Panowicz, Esquire, Atty. ID # 26246

8 West Market Street, Suite 1100, Wilkes-Barre, PA 18701

Attorneys for Defendants, Microtel Inn and Suites

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Elizabeth Bator,
: This document has been
Plaintiff : electronically filed.
vs. : Case #
Microtel Inn & Suites by Wyndham, : Notice of Removal of Action
and Microtel Inn & Suites by - Pursuant to 28 U.S.C.A. Sec.
Keyser, : 1441(b)
Defendants :
NOTICE OF REMOVAL

 

TO THE CLERK OF THE ABOVE-ENTITLED COURT:
PLEASE TAKE NOTICE that Defendants, Microtel Inn & Suites by
Wyndham and Microtel Inn & Suites by Keyser, hereby remove the state court

action described below.
Case 3:19-cv-01959-RDM Document1 Filed 11/14/19 Page 2 of 13

l. On or about October 17, 2019, an action was commenced by Plaintiff
in the 11" Judicial District, Court of Common Pleas of Luzerne County,
Pennsylvania, entitled Bator v. Microtel Inn & Suites by Wyndham, et al., Case
Number 2019-12671.

2. Defendants were served with Complaints on October 17, 2019, by
mail and received copies of Plaintiff’s Complaint on October 21, 2019. Pursuant
to 28 U.S.C. § 1446(b), this notice has been timely filed. A copy of the cover letter
and Complaint served upon the Defendants in the state court action are attached
hereto and referred to collectively as “EXHIBIT A.” The allegations by the
Plaintiffs fully support diversity jurisdiction and are set forth in the Complaint.

3. This action is a civil action of which this Court has jurisdiction under
28 U.S.C. § 1332(a) and is one which may be removed to this Court by Defendants
pursuant to the provisions of 28 U.S.C. § 1441(b) in that it meets the diversity

jurisdiction requirements, the parties having diversity of citizenship and it is the
Case 3:19-cv-01959-RDM Document1 Filed 11/14/19 Page 3 of 13

Defendants’ good faith belief that the Plaintiff is seeking damages in excess of

$75,000.00!

4. The only named Defendants in the present case are those listed in the

above caption. Both listed Defendants are represented by the undersigned.

WHEREFORE, Defendants, Microtel Inn & Suites by Wyndham and

Microtel Inn & Suites by Keyser, pray that this action be removed to the United

States District Court for the Middle District of Pennsylvania.

Dated: November 13, 2019

 

By: William P. Cech, Esquire /s/

 

William P. Cech, Esquire

Law Offices of Robert T. Panowicz
8 W. Market Street, Suite 1100
Wilkes-Barre, PA 18701

Phone: (570) 825-6631

Fax: (570) 829-2222
William.cech@panowiczlaw.com
Pa. Bar #310522

Attorney for Microtel Inn & Suites
by Wyndham and Microtel Inn &
Suites by Keyser

"The Complaint attached as EXHIBIT A alleges damages for multiple tears and a fracture to the leg, as well as past
and future pecuniary damages and “extreme pain and suffering.” The State Court requirements are simply to
allege damages in excess of $50,000. It is anticipated that Plaintiff's Counsel will concur with the jurisdictional

amount falling within the requirement under Federal Law.
 

Case 3:19-cv-01959-RDM Document1 Filed 11/14/19 Page Aol
csp Tho,
COMITZ LAW FIRM, LLC 46 Public Square, Suite 101
Wilkes-Barre, PA 18701
570.829.1111 phone
Attorneys for Plaintiff 570.829.1112 fax
ELIZABETH BATOR : IN THE COURT OF COMMON
295 Parsonage Street ; PLEAS OF LUZERNE COUNTY
Hughestown, PA 18640, ;
Plaintiff : CIVIL ACTION- LAW

VS.

MICROTEL INN AND SUITES BY
WYNDHAM

22 Sylvan Way : JURY TRIAL DEMANDED
Parsippany, NJ 07054, :

AND

MICROTEL INN AND SUITES BY
KEYSER

70 N Tomado Way

Keyser, WV 26726,

Defendants NO.: Jory ‘dle? |

 

CIVIL ACTION - NOTICE

YOU HAVE BEEN SUED IN COURT. Ifyou wish to defend against the claims set forth
in the following pages, you must take action within twenty (20) days after the Complaint
and notice are served, by entering a written appearance personally or by attorney and filing
in writing with the court your defenses or objections to the claims set forth against you.
You are warned that if you fail to do so the case may proceed without you and a judgment
may be entered against you by the court without further notice for any money claimed in
the complaint or for any other claim or relief requested by the plaintiff. You may lose
money or property or other rights mmportant to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCH. TF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH
BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT

 
Case 3:19-cv-01959-RDM Document1 Filed 11/14/19 Page 5 of 13

HIRING A LAWYER. IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS
OFFICE MAY BE ABLE TO PROVIDE YOU WITH INFORMATION ABOUT

AGENCIES THAT MAY OFFER LEGAL SERVICES TO ELIGIBLE PERSONS
AT A REDUCED RATE OR NO FEE.

North Penn Legal Services, Inc. North Penn Legal Services, Inc.
33 N. Main Street, Suite 200 101 West Broad Street, Suite 513
Pittston, Pa 18640 Hazelton, Pa 18201
(570) 299-4100 (570) 455-9512
(877) 953-4250 Toll Free (877) 953-4250 Toll Free
(570) 824-0001 Fax . (570) 455-3625 Fax

AVISO

A USTED SE LE HA DEMANDASO EN LA CORTE. Si usted quiere defenderse contra
la demanda expuesta en la siguientes paginas, tiene que tomar accién en un plazo de veinte
(20) dias después que reciba esta demanda y aviso, por presenter una notificacion de
comparecencia escrita personalmente o por un abogado y radicar pore s-crito en la Corte

_sus defensas u objeciones a las demandas presentadas en su contra. Se le advierte que si
falla en hacerlo, el caso podria sequir adelante sin usted y un fallo podria ser dictado en su
contra por la Corte sin previo aviso por cualquier dinero reclamado en la demanda o por
cualquier otro reclamo o desagravio pedido por el/la demandante. Puede que usted pierda
dinero o propiedad u otros derechos importantes para usted.

USTED DEBE LLEVAR ESTE DOCUMENTO A SU ABOGADO
INMEDIATAMENTE. SI NO TIENE ABOGADO, DIRIJASE O LLAME POR
TELEFONO A LA OFICINA CUYA DIRECCION SE ENCUENTRA ABAJO.
ESTA OFICINA PUEDE PROVEERLE CON INFORMACION SOBRE COMO
CONTRATAR UNABOGADO. SINO TIENE LOS FONDOS SUFICIENTES PARA
CONTRATAR UN ABOGADO, ESTA OFICINA PODRIA PROPORCIONARLE
INFORMACION ACERCA DE AGENCIAS QUE PUEDAN OFRECERLES
SERVICIOS LEGALES A PERSONAS QUE REUNAN LOS REQEQUISITOS A
UNHONORARIO REDUCIDO O GRATIS.

Servicios Legales de North Penn, Inc. Servicios Legales de North Penn, Inc.
33 la Calle Main del Norte 101 Ia Calle Broad del Oeste
Oficina 200 Oficina 313
Pittston, PA 18640 Hazleton, PA 18201
(570) 299-4100 (570) 455-9512

(877) 953-4250 Liamada gratuita (877) 953-4250 Llamada gratuita
Case 3:19-cv-01959-RDM

Document 1 Filed 11/14/19 Page 6 of 13

 

 

COMITZ LAW FORM, LLC 46 Public Square, Suite 101
Wilkes-Barre, PA 18701
570.829.1111 phone
Attorneys for Plaintiff 570.829.1112 fax
ELIZABETH BATOR IN THE COURT OF COMMON
295 Parsonage Street PLEAS OF LUZERNE COUNTY

Hughestown, PA 18640,
Plaintiff
VS.

MICROTEL INN AND SUITES BY
WYNDHAM

22 Sylvan Way

Parsippany, NJ 07054,

AND

MICROTEL INN AND SUITES BY
KEYSER

70 N Tomado Way

Keyser, WV 26726,

Defendants

CIVIL ACTION- LAW

JURY TRIAL DEMANDED

nox QOIY- | lo? |

 

COMPLAINT

AND NOW, comes the Plaintiff, Elizabeth Bator, by and through her attorneys,

Comitz Law Firm, LLC, and hereby complains against the Defendants, Microtel Inn and

Suites By Wyndham, and Microtel Inn and Suites by Keyser, as follows:

1. Plaintiff, Elizabeth Bator (“Elizabeth”), is an adult individual residing at 295

Parsonage Street, Hughestown, Luzerne County, Pennsylvania.

2. Defendant, Microtel Inn and Suites by Wyndham (“Microtel”), is a business,
Case 3:19-cv-01959-RDM Document1 Filed 11/14/19 Page 7 of 13

organized and existing under the laws of the state of New Jersey, with a principle place of
business located at 22 Sylvan Way, Parsippany, New Jersey, 07054.

3. Defendant, Microtel Inn and Suites by Keyser (“the Hotel”) is a business,
organized and existing under the laws of the state of West Virginia, with a principle place
of business located at 70 N Tornado Way, Keyser, West Virginia, 26726.

4, Upon information and belief, and at all times relevant hereto, Microtel
owned, operated, maintained, controlled and/or otherwise was responsible for the Hotel.

5. Venue is proper in this Court pursuant to Pa. R.C.P. 2179(a)(2) because the
Defendants do business within the jurisdiction of Luzerne County, Pennsylvania.

FACTS COMMON TO ALL COUNTS

6. On or around Friday, January 25, 2019, at around 5:00 p.m., Elizabeth and
her family arrived at the Hotel and began staying there for the weekend as guests.

7. Thereafter, on the morning of Sunday, January 27, 2019, Elizabeth exited the
Hotel and began proceeding toward the Hotel’s parking loi where Elizabeth’s car was
parked.

8. Upon information and belief, Elizabeth had to put her luggage im her car.

9. As Elizabeth was opening the trunk of her vehicle so that she can load her
luggage, she was caused to slip and fall on a patch of ice that was located on the ground by
her vehicle, which was on the premises of the hotel.

10.  Elizabeth’s slip and fall was a direct result of the patch of ice that was located

in the parking lot area of the Hotel directly near Elizabeth’s vehicle.
Case 3:19-cv-01959-RDM Document1 Filed 11/14/19 Page 8 of 13

11. At all relevant times hereto, Elizabeth was a business invitee entitled to the
highest degree of protection under the law.

12. At the aforesaid time and place, there existed a dangerous condition that
created a reasonably foreseeable risk that an invitee like Elizabeth would be caused to slip
and fall and sustain injury, especially considering the frequency with which the area that
caused Elizabeth’s slip and fall is used.

13. Atall times material hereto, the Defendants, their servants and/or employees,
were obligated to prevent a dangerous condition, which was likely to cause injury to
persons lawfully on their property.

14. Defendants knew or should have known that the area where Elizabeth fell
created an unreasonable risk of harm to anyone walking in that area.

15. At all times relevant hereto, Elizabeth was traversing the area in which she
fell in a careful and prudent manner and was in no way, whatsoever, responsible for her
accident, injuries or damages.

16. At all times relevant hereto, the Defendants, their agents, servants, and/or
employees, were obligated to shovel, sand, salt or otherwise prevent a dangerous
accumulation of ice, which was likely to cause injury to pedestrians lawfully using the
parking lot area of the Hotel.

17. Upon information and belief, Defendants knew, or, in the existence of
reasonable care should have known, of the condition, or Defendants created the condition

either through the acts of their employees, in their negligent maintenance of equipment, or
Case 3:19-cv-01959-RDM Document1 Filed 11/14/19 Page 9 of 13

in their negligent method of operation, and Defendants should have corrected the condition
or warned Elizabeth of its existence.

18. Elizabeth’s fall was with great force, the result of which caused her to suffer
various, serious, severe and permanent injuries that are described more fully herein.

19, Elizabeth’s current injuries and symptoms are a direct result of the fall, which

is the subject matter of this complaint.

COUNT I- NEGLIGENCE
ELIZABETH BATOR VY. ALL DEFENDANTS

20. Elizabeth incorporates by reference the allegations set forth in paragraphs 1
through 19, above, as though fully set forth herein at length.

21. The aforesaid accident and resulting injuries and damages sustained by
Elizabeth were caused as a direct and proximate result of the negligence, carelessness and
other liability-producing conduct of the Defendants herein, their agents, servants, and/or
employees, which consisted of but is not limited to the following:

a. causing or permitting ice ridges to accumulate so as to create a hazardous
condition on its public areas and parking lot, specifically near the parking

lot area of the Hotel where Elizabeth fell;

b. failing to properly and adequately inspect, discover and make safe the
area in which Elizabeth fell;

c, failing to recognize and / or remedy a dangerous condition of the area in
which Elizabeth fell, which constituted a hazard for persons lawfully
upon said area, including Elizabeth;

d. failing to warn of a dangerous condition present where Elizabeth fell;

@. permitting business invitees, such as Elizabeth, to walk in an area where
ice ridges had accumulated;
Case 3:19-cv-01959-RDM Document1 Filed 11/14/19 Page 10 of 13

f. failing to take all measures necessary under the circumstances then and
there existing to protect business invitees lawfully upon the area in which
Elizabeth fell from a foreseeable risk of injury;

g. failing to properly and adequately delineate or mark the area containing
the slippery surface where Elizabeth fell so as to make it safe and
conspicuous for people walking upon same;

h. failing to exercise reasonable care to discover the dangerous condition of
the icy and wet surface on the property involved herein;

i. such other negligence and liability producing conduct arising from the

circumstances herein, i.e., failing to inspect, monitor, discover and

remedy the dangerous condition existing on the area in which Elizabeth
fell; and

j. failing to warn Elizabeth and other business invitees of the hazardous
conditions then and there existing.

22, Asa direct and ptoximate result of the carelessness and negligence of the
Defendants, their agents, servants, ostensible agents, independent contractors and/or
employees, Elizabeth was caused to suffer the following severe and disabling injuries:

a. Right MCL Sprain;
b. Right LCL Sprain;
c. Right ACL Tear;

d. Right Lateral Femoral Condylopatellar Suleus Osteochondral
Fracture;

@. Left ACL Tear;
f. Right Meniscus Tear;
g. Left Meniscus Tear; and

h. Extreme pain and suffering.
Case 3:19-cv-01959-RDM Document1 Filed 11/14/19 Page 11 of 13

23. Asa direct and proximate result of the carelessness and negligence of the
Defendants, their agents, servants, ostensible agents, independent contractors, and/or
employees, Elizabeth has suffered and will continue to suffer, in the future, agonizing
aches, pains, embarrassment and limitations of her usual activities, pursuits and pleasures.

24. Asa direct result of the injuries sustained, Elizabeth claims damages for
pecuniary losses, and seeks reimbursement for past, present and future medical expenses,
and demand is made herein.

25. Asa direct result of the injuries sustained, Elizabeth has suffered a loss of
earning and impairment of earning capacity to her great detriment and loss.

WHEREFORE, Plaintiff, Elizabeth Bator, demands judgment in her favor and
against the Defendants a sum in excess of fifty thousand ($50,000) dollars in damages,
with interests and costs, and such other and further relief as this Honorable Court deems

just and appropriate.

Respectfully submitted,

  
  

COMI W FIRM, LLC

BY:

 

. COMITZ
ification No.: 90914

mitzlaw.com

/ if: SRN

TEREMY R. IMEINSTOCK
my Bar Identification No.: 319120
nstocki@comitzlaw. com

    
  

Conitvod

 

 
Case 3:19-cv-01959-RDM Document1 Filed 11/14/19 Page 12 of 13

VERIFICATION

1, Elizabeth Bator, hereby aver atid state that I have read the foregoing document
which has been drafted by my counsel. The factual statenients contained therein are true
and correct to the best of my knowledge, information and belief although the language is
that of my counsel, and, to the extent that the content of the foregoing document is that of
my counsel, I have relied upon my counsel in taking this Vetification.

This statement is made subject to the penalties of 18 Pa. C.S.A. § 4904 relating to
unsworn falsification to authorities, which provides that if 1 make knowingly false
statements, I may be subject to criminal penalties.

(de

Elizaogth Bato

 
Case 3:19-cv-01959-RDM Document1 Filed 11/14/19 Page 13 of 13

CERTIFICATE OF COMPLIANCE

l certify that this filing complies with the provisions of the Public Access Policy
of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and
Trial Courts that require filing confidential information and documents differently than

non-confidential information and documents.

Submitted by: _ Petitioner

Signature: RKB

Name: Cen athan'S, Cogtnitz.
Attorney No. (if applicable): 90914
